Citation Nr: 0722374	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  00-24 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a compensable evaluation service-connected 
hepatitis.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected post-operative residuals of a gunshot wound 
to the abdomen and right buttock.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to June 
1970.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
April 2000 by the RO in Oakland, California.  The Board 
Remanded the claims in November 2003 and in June 2006.  The 
case is currently under the jurisdiction of the RO in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  A knee disorder is not shown to be related to the 
veteran's active duty service.

2.  A low back disorder is not shown to be related to the 
veteran's active duty service.

3.  The veteran's service-connected hepatitis is asymptomatic 
and is manifested by no apparent liver abnormalities or other 
complications.

4.  The veteran's service-connected post-operative residuals 
of a gunshot wound to the abdomen and right buttock are 
manifested by no more than a mild disability picture and no 
loss of function. 




CONCLUSIONS OF LAW

1.  A knee disorder is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A low back disorder is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7345 (2006).

4.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
post-operative residuals of a gunshot wound to the abdomen 
and right buttock have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, 
Diagnostic Code 5317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in January 2002, September 2004, and June 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Finally, the veteran was informed of disability 
ratings and effective dates as applicable pursuant to the 
Court's holding in Dingess/Hartman.  

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  The veteran, 
moreover, has pointed to no notification deficiencies, 
although the United States Court of Appeals for the Federal 
Circuit has held that it is not the appellant's burden to 
prove prejudice from inadequate notice.  Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  Therefore, 
the Board finds that to decide the appeal at this time would 
not be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  The veteran has also 
been afforded VA medical examinations as required in some 
instances under VCAA.  There is no indication that there is 
any outstanding relevant evidence that has not been 
associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Knee disorder 

The service medical records contain no reference to a knee 
disorder.  It appears that in July 1969, the veteran suffered 
abrasions and minor lacerations of the right knee following a 
car accident.  There are no further references to the knees, 
and there is no indication that the abrasions and minor 
lacerations diagnosed did not heal.

In a March 1973 VA medical examination report, no disorders 
of the knees or low back are noted.

In an October 2006 VA examination report, the examiner 
indicated that he could find no evidence of record in support 
of a service-connected knee condition.  The veteran indicated 
that his left knee was problematic and stated that he was 
involved in a car accident in service.  The examiner opined 
that relating any current knee disorder to service would 
require speculation because the service medical records and 
post-service medical records reflect no chronic disability of 
the knees.  The Board observes that on objective examination, 
the left knee showed no instability or tenderness, and range 
of motion was from zero to 130 degrees with complaints of 
some pain at 130 degrees.  The examiner asserted that he 
could relate no knee condition to service without resort to 
speculation.

Entitlement to service connection requires the presence of a 
current disability.  38 C.F.R. § 3.303; Gilpin, supra.  It is 
not clear that the veteran suffers from any knee condition.  
Regardless, there is no competent evidence pointing to a 
nexus between a knee condition and service.  As such, service 
connection for a knee condition must be denied.  38 C.F.R. 
§ 3.303.  The Board observes that relating a knee condition 
to service would require speculation on the part of the 
examiner, and medical evidence that is speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The veteran might well believe that he suffers from a knee 
disorder that is related to service.  The Board cannot credit 
the veteran's opinion in this regard, however, as he is not 
shown to possess any sort of medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
medical examination in October 2006, a VA examiner opined 
that the veteran's claimed knee condition was unrelated to 
service.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Low back disorder 

The service medical records make no reference to the low 
back, and a low back condition is not noted in a March 1973 
VA medical examination report.  

In March 2001, the veteran reported a back injury in July 
1999 after carrying a heavy beam.  He then altered his 
account and stated that he injured his back in July 1999 when 
he fell off scaffolding.  He asserted that in August 2000, 
his back "went out."  The examiner opined that the veteran 
did not suffer from a chronic back disorder, that the veteran 
had not received chronic treatment for the back, and that his 
complaints were related to repeated lifting and twisting.

Later in March 2001, the veteran presented with complaints of 
low back pain exacerbated by an August 2000 injury.  Magnetic 
resonance imaging showed changes in the discs.  

In an October 2006 VA examination report, the examiner 
indicated that he could find no evidence of a low back 
disorder in the service medical records.  The veteran, 
however, indicated that low back pain started in service due 
to carrying heavy equipment.  The examiner indicated that he 
could find no documentation of the foregoing.  The veteran 
recounted that he suffered a post-service back injury in 2000 
when he fell off scaffolding.  The examiner noted that the 
veteran had been diagnosed with lumbar disc degeneration with 
sciatica of the right lower extremity.  Examination of the 
lumbar spine revealed some tenderness and spasm.  The veteran 
complained of pain on range of motion.  The examiner asserted 
that he could relate no low back condition to service without 
resort to speculation, as there was no evidence regarding the 
low back in the service medical records.

There is no competent evidence pointing to a nexus between a 
low back condition and service.  As such, service connection 
for a low back condition must be denied.  38 C.F.R. § 3.303.  
The Board observes that relating a low back condition to 
service would require speculation on the part of the 
examiner, and medical evidence that is speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert, 
supra; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 
Vet. App. at 523.

The veteran might well believe that he suffers from a low 
back condition that is related to service despite evidence of 
post-service low back injuries.  The Board cannot credit the 
veteran's opinion in this regard, however, as he is not shown 
to possess any sort of medical expertise.  See Espiritu, 2 
Vet. App. at 494-95; see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
medical examination in October 2006, a VA examiner opined 
that the veteran's claimed low back condition was unrelated 
to service.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2006).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Hepatitis 

The veteran's service-connected hepatitis has been rated 
noncompensable disabling by the RO under the provisions of 
Diagnostic Code 7345.  38 C.F.R. § 4.114.  

Diagnostic Code 7345 provides the following levels of 
disability for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C):

100% Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain);

60% Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly;

40% Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period;

20% Daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period;

10% Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12- month 
period;

0% Nonsymptomatic.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.  (See § 4.14.).

Note (2): For purposes of evaluating conditions under 
diagnostic code 7345, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Note (3): Hepatitis B infection must be confirmed by 
serologic testing in order to evaluate it under diagnostic 
code 7345.

See 38 C.F.R. § 4.114, Diagnostic Code 7345.

On VA examination in October 2006, the examiner commented 
that hepatitis was diagnosed in service in 1970.  In 1990, 
the veteran was told he had hepatitis C.  The veteran denied 
seeking treatment for hepatitis C.  Indeed, he declined 
hepatitis C testing since at least 2001.  It appears that he 
was last tested for hepatitis C in 1999.  On examination, 
liver function tests were basically normal, and there was no 
history of cirrhosis and no history of jaundice since 1990.  
The examiner diagnosed hepatitis C and reiterated that liver 
function tests were normal.

The Board, in a June 2006 decision, found that new and 
material evidence had not been received to reopen a claim for 
service connection for a blood disorder, to include hepatitis 
C.

As the veteran has not sought hepatitis treatment in recent 
times, the only evidence regarding the severity of his 
service-connected hepatitis is contained in the October 2006 
VA examination report.  According to that report, the veteran 
has hepatitis C which is essentially asymptomatic.  Quite 
fortunately, the veteran's liver function tests have revealed 
normal results, and there has been no cirrhosis of the liver.  
Furthermore, he has had no episodes of jaundice since 1990.  
It has not been shown that he suffers from any symptoms or 
complications related to his service-connected hepatitis.  
Thus, a 10 percent evaluation is not warranted.  A 10 percent 
evaluation would entail symptoms such as malaise, fatigue, 
anorexia, nausea, and vomiting or incapacitation for at least 
one week a year.  38 C.F.R. § 4.114, Diagnostic Code 7345.  
Thankfully, the veteran has not endured this type of 
symptomatology, and a compensable evaluation is denied.  Id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected hepatitis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization; indeed, the veteran requires no treatment 
for his hepatitis.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



Post-operative residuals of a gunshot wound to the abdomen 
and right buttock

The veteran's service-connected post-operative residuals of 
the gunshot wound to the abdomen and right buttock have been 
rated 20 percent disabling by the RO under the provisions of 
Diagnostic Code 5317.  38 C.F.R. § 4.73.  

According to Diagnostic Code 5317, Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus).  A 
noncompensable rating is warranted if impairment of this 
muscle group is slight, a 20 percent rating is warranted for 
moderate impairment, a 40 percent rating is warranted for 
moderately severe impairment, and a 50 percent rating is 
warranted for severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.

A slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In a January 2000 VA muscles examination report, the examiner 
noted that the veteran sustained a gunshot wound to the right 
abdomen with an exit wound in the right upper buttock during 
service in Vietnam.  He had surgery in Vietnam and was then 
transferred to the Philippines and on to Japan where he was 
treated for about four months.  The veteran's chief complaint 
related to the right buttock where he felt pain that was 
exacerbated by sitting, exercise, bending, or climbing.  On 
objective examination, the veteran had a two-centimeter 
depression in the right buttock.  The depth of the foregoing 
was one centimeter in the right gluteal muscle.  There was no 
drainage from this site.  It was nontender.  There was some 
numbness of the area extending into the right thigh according 
to the veteran.  There was tenderness of the right side of 
the pelvic brim.  There was full right hip range of motion 
with some discomfort.  Deep tendon reflexes were normal.  The 
examiner diagnosed a muscle injury involving the right 
gluteus and status post gunshot wound of the right abdomen 
and pelvis with residual neuropathy involving the nerve 
supplying the buttock and right thigh.  An X-ray study of the 
right hip showed no post-traumatic deformity, some early 
trochanteric osteoarthritic changes, and more notable 
lumbosacral involvement with mild regional congenital 
variation.

In an October 2006 VA examination report, the examiner 
emphasized that the in-service gunshot wound caused no 
significant artery or nerve damage.  The examiner described 
an entrance scar in the right flank area of the abdomen that 
was difficult to see.  Indeed, the veteran had difficulty 
pointing it out.  It was a superficial scar with no tissue 
loss and was completely healed.  It was smooth with no tissue 
loss, keloid formation, adherence, or tenderness.  There was 
another scar below the aforementioned scar that measured 7 
centimeters long and half a centimeter wide.  It was due to 
the in-service exploratory laparoscopy and was well healed, 
nontender, and without adherence or tenderness.  Next to this 
scar was a round one-centimeter scar from the same surgery.  
It was nontender and without adherence.  On the buttock was a 
scar measuring one centimeter by two centimeters.  It was 
half a centimeter deep.  The veteran indicated that sitting 
too long caused pain in the scar region.  The examiner 
indicated, however, that the veteran had difficulty 
differentiating between scar-related pain and sciatic right 
leg pain emanating from the low back.  On examination, on 
deep palpation of the scar, the veteran complained of pain.  
There was no discharge from the scar.  The buttock scar was 
in Muscle Group XVII where the gluteus maximus muscle was, 
and the abdominal scars were located in the area of Muscle 
Group XIX, the abdominal wall muscles.  The examiner noted 
that buttock pain was related to the veteran's low back and 
not the gunshot wound.  The examiner noted no muscle weakness 
or atrophy, and there was only mild muscle loss in the right 
mid buttock that caused no functional impairment.  The 
examiner diagnosed residuals of a through-and-through gunshot 
wound entering at the abdomen and exiting the right mid 
buttock status post exploratory laparotomy with no noted 
artery, nerve, or organ damage but with scars.  

The Board notes that service connection has been separately 
established for right gluteal nerve damage with numbness, 
evaluated as 10 percent disabling.

According to the latest evidence, a 40 percent evaluation is 
not warranted for the veteran's service-connected residuals 
of a gunshot wound.  A 40 percent rating would necessitate 
moderately severe impairment, and the veteran's service-
connected injury to Muscle Group XVII cannot be characterized 
as productive of moderately severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5317; 38 C.F.R. § 4.56(d)(3).  The 
objective evidence points to no loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement of Muscle Group 
XVII.  Furthermore, loss of deep fascia, muscle substance, or 
normal firm resistance has not been shown regarding Muscle 
Group XVII.  There was no demonstrable loss of strength and 
endurance of Muscle Group XVII.  As such, the evidence does 
not reflect moderately severe residuals of injury to Muscle 
Group XVII, and a 40 percent evaluation under Diagnostic Code 
5317 is not warranted.  Id.  

The Board is of the opinion that a separate evaluation under 
Diagnostic Code 5319 for injuries to Muscle Group XIX is not 
warranted.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2006).  
Muscle Group XIX includes the muscles of the abdominal wall.  
The function of these muscles is support and compression of 
the abdominal wall and thorax, flexion and lateral motions of 
the spine, and synergists in strong downward movements of the 
arm.  Under Diagnostic Code 5319, a noncompensable rating is 
awarded when there is slight disability.  A 10 percent 
evaluation is assigned for a moderate disability, and a 20 
percent disability evaluation is warranted for a moderately 
severe disability.  A 30 percent evaluation is contemplated 
for a severe disability.  Id.  There appears to have been no 
injury of Muscle Group XIX, and residuals of the gunshot 
wound in the abdominal region involve only superficial scars.  

The evidence has indicated scars in the abdominal region due 
to the gunshot wound and subsequent surgery.  Scarring is a 
separate and distinct manifestation that is ratable under 
differing codes, no bar to the assignment of a separate 
rating is found.  See 38 C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's scarring is poorly nourished with 
repeated ulceration, such that a compensable rating is 
assignable under Diagnostic Code 7803.  38 C.F.R. § 4.118 
(prior to August 30, 2002).  Similarly, evidence that the 
scarring is tender or painful on objective demonstration is 
lacking, and, thus, a compensable rating under Diagnostic 
Code 7804 is not in order.  Id.  Lastly, it is not shown by 
recent examination or record of treatment that the veteran's 
abdominal scarring is productive of any limitation of 
function, as required by Diagnostic Code 7805.  Id.  That 
being the case, it is concluded that a preponderance of the 
evidence shows that the healed scars over the veteran's 
abdomen are not of such a nature or severity as to warrant 
the assignment of a separate compensable schedular 
evaluation.  The Board notes that the schedular criteria 
regarding disabilities of the skin have been amended during 
the course of this appeal effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  However, even under 
the revised criteria, the well-healed and small abdominal 
scars are not of such a nature or severity as to warrant the 
assignment of a separate compensable schedular evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2006). 

The Board observes that a separate evaluation for the buttock 
scar is not warranted because the veteran has already been 
compensated for moderate impairment of Muscle Group XVII for 
seemingly minor tissue loss in that area.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.  An evaluation for the residual scar, 
therefore, would amount to prohibited pyramiding and is 
impermissible.  38 C.F.R. § 4.14.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2006) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2006) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under these provisions 
because range of motion has not been implicated by the 
service-connected disability, and weakened movement, excess 
fatigability, or incoordination have not been shown.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected residuals of a gunshot wound have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


